Citation Nr: 1522017	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-43 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for left knee instability, rated as 20 percent disabling.

2.  Entitlement to an increase disability rating for separately assigned left knee limitation of motion, rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his brother


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This appeal is before the Board of Veterans' Appeals (Board) from July 2006 and March 2009 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas, before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

The Veteran's claim for service connection for residuals of a TBI was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened and scheduled a VA examination.  The Board concurs with this determination and will not address the new and material aspect of this matter further in this appeal.  






FINDINGS OF FACT

1.  The Veteran's left knee disorder has not been productive of more than moderate lateral instability.

2.  The Veteran's left knee disorder has be productive of painful motion, but not flexion limited to 30 degrees or less, limited extension, genu recurvatum, impairment of the tibia and fibula, dislocation or removal of the semilunar cartilage, or ankylosis.

3.  The evidence shows that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.

4.  Current TBI residuals were neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 for the Veteran's left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

2. The criteria for a separate disability rating in excess of 10 for the Veteran's left knee limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).

4.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated January 2006 and January 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, records relating to the Veteran's disabilities have been obtained from the Social Security Administration.

The Veteran was provided VA examinations of his left knee disorder in January 2006, January 2009, July 2010 and July 2014.  The Veteran was also provided with a VA examination of his TBI in in November 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Increased Rating

The Veteran claims an increased rating for his left knee disorder.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion.  Additionally, the Veteran is currently in receipt of a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for lateral instability of the knee.  The VA General Counsel held that a Veteran who has limitation of flexion and instability of the knee may be rated separately under Diagnostic Codes 5260 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  

The Veteran underwent a VA examination in January 2006 for the service-connected rupture of his anterior cruciate ligament (ACL) in his left knee.  The Veteran reported swelling, pain, weakness in the joint, and the knee "giving out."  Symptoms were constant.  The examiner found functional impairment manifested as the inability to walk due to pain in the left knee.  The Veteran used a wheelchair for stability.  Extension was normal, and flexion was limited to 120 degrees.  Joint function was additionally limited after repetitive use by pain.  Drawer and McMurray tests were abnormal with slight instability.  X-rays showed an old transverse comminuted fracture of the left distal femur.  The examiner found that the effect of the Veteran's condition was pain with walking.

In a February 2006 statement, the Veteran reported being in a wheelchair most of the time, using a four-pronged cane for a few steps.  His pain is constant and severe, and not fully relieved by medication.

VA treatment records include a February 2006 physical therapy note reflecting that the Veteran reported severe pain with 10/10 intensity.  He was treated to improve range of motion, strength, and mobility.  The physical therapist diagnosed an abnormality of gait.  A February 2006 orthopedist note reflects that the Veteran's flexion was limited to 120 degrees, and his knee was tender on the patella grind test.  The Veteran reported that his patellofemoral pain predated his August 2005 motor vehicle accident.  The Veteran was prescribed a knee brace for his left knee in April 2007.

In a September 2007 statement, the Veteran stated that the severity of his knee pain keeps him in a wheelchair and prevents him from sleeping for more than one or two hours.

The Veteran underwent another VA examination in January 2009 for the service-connected rupture of his ACL in the left knee.  The Veteran reported weakness, stiffness, swelling, heat redness, giving way, lack of endurance, locking, fatigability, and dislocation.  He reported constant pain, rated at 10/10, travelling to the surrounding areas, and described as squeezing, burning, aching, oppressing, sharp, and cramping.  The pain prevents him from being able to sleep and causes difficulty walking.  The examiner found that the Veteran's gait was severely limping, slow and stiff.  The Veteran used a cane for ambulation.  The Veteran also used a wheelchair; however, this was in part due to his nonservice-connected bilateral ankle condition.  The examiner found no signs of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  There was no subluxation.  There was no "locking" pain, genu recurvatum, or crepitus.  Extension was full.  Flexion was limited to 55 degrees with pain thereat.  Repetitive use did not result in addition limitation of motion but additionally limited function through pain, fatigue, weakness, lack of endurance, and incoordination.  Stability and meniscus tests were within normal limits.

The Veteran underwent another VA examination in July 2010.  The Veteran reported a hyperextending knee.  The Veteran used a brace sometimes, but was primarily a wheelchair ambulator.  He reported swelling with activity and a sense of giving way.  He reported occasional catching but no locking.  There were no flare-ups or incapacitating events.  He had a one inch quad atrophy, which the examiner opined was secondary to disuse due to his motor vehicle accident injuries, and is an issue outside the scope of this appeal.  The examiner found no posterior sag.  There was no effusion but a mildly positive patellar grind test and crepitus.  The Veteran had an antalgic gait.  Lachman and drawer tests were negative.  The Veteran exhibited hyperextension to 10 degrees and flexion limited to 95 degrees.  There was pain at the endpoint of flexion but no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Based on this physical examination and review of July 2009 x-rays, the examiner diagnosed degenerative changes of the patellofemoral joint, an old healed fracture of the distal femur, and osteopenia. 

The Veteran underwent another VA examination of his left knee in July 2014.  The Veteran reported use of a cane and aggravating factors of prolonged walking or standing.  The Veteran reported no flare-ups.  There was no limitation of extension.  Flexion was limited to 95 degrees with pain. There was no additional limitation of motion on repetitive testing, but there was additional functional loss with contributing factors of pain on movement, excess fatigability, less movement than normal, swelling, atrophy, disturbance of locomotion, and interference with sitting.  There was no tenderness or pain to palpation.  Muscle strength was normal.  There was mild posterior and medial-lateral instability, but no anterior instability.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no history of meniscal conditions or impairment of the tibia and fibula.

At his March 2015 hearing, the Veteran reported that his buckles and gives way, side to side and front to back.  He said that he can only bend his knee to an L shape, to 45 degrees.

As to the Veteran's rating for instability, the Board finds that an increased rating is not warranted.  The Veteran is currently in receipt of a 20 percent rating for instability, which is warranted for moderate recurrent subluxation or lateral instability.  A higher rating of 30 percent is warranted for severe recurrent subluxation or lateral instability.  While the Veteran uses a cane and wheelchair, there is no clinical evidence supporting a finding that the Veteran's lateral instability is severe.  Indeed, in the January 2009 and July 2010 VA examinations, there was no evidence of instability of any kind.  The January 2006 examination showed evidence of slight instability, and the July 2014 examination showed mild instability.  The Board finds these objective findings more probative than the Veteran's statements and use of assistive devices, given that the record shows that the Veteran has suffered other severe injuries which could account for the Veteran's perceived lack of stability.  The Board therefore finds that rating in excess of 20 percent is not warranted on the basis of instability.

As to the Veterans rating based on limitation of motion, the Board finds that an increased rating is likewise not warranted.  The Veteran is currently in receipt of a 10 percent rating based on limitation of flexion.  A higher rating based on limitation of flexion is warranted for flexion limited to 30 degrees or less.  There is no evidence in the record of flexion limited to 30 degrees or less.  VA examinations have reflected flexion limited to 120 degrees, 55 degrees, 90 degrees, and 90 degrees.  At the Veteran's March 2015 hearing, he estimated that his flexion was limited to 45 degrees.  As there is no evidence of limitation of flexion to 30 degrees or less, the Board finds that a rating in excess of 10 percent is not warranted.  There is no evidence of limitation of extension. 

As to alternative higher or separate ratings for disorders of the knee, the Board finds no evidence of ankylosis, removal or dislocation of the semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  To the extent there is x-ray evidence of degenerative changes which may constitute arthritis, any current arthritis is not a basis for a higher or separate rating because the Veteran is already receiving a compensable rating for limitation of motion.  Alternate higher or separate ratings are therefore not warranted.

In this regard, the Board has considered the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times flare-ups, pain on motion, weakness, premature or excess fatigability, and incoordination.  As was thoroughly explained above, the factors were considered are already contemplated by the governing rating criteria.  DeLuca, 8 Vet. App. at 204-07; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's left knee disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In view of the favorable assignment of TDIU below, the Board finds that further discussion of whether an extraschedular rating may be warranted is superfluous. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left knee, including painful motion, swelling, weakness, and instability, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left knee is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities when considered in combination render him unemployable.  The Veteran's service-connected disabilities include rupture of the ACL in the left knee, left knee instability, posttraumatic stress disorder (PTSD) with depressive disorder and anxiety disorder associated with left knee instability, bilateral tinea pedis, and hemorrhoids.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

According to the Veteran's September 2005 application for disability benefits from the Social Security Administration, the Veteran claimed that he became disabled in August 2005 on the day of his motor vehicle accident.

A November 2009 letter from the Veteran's VA treating psychiatrist explains that the Veteran had been treated for mental health issues, including alcoholism, since 2002.  The psychiatrist noted that, due to his mental health difficulties, the Veteran had problems obtaining and maintaining employment before his August 2005 motor vehicle accident as well as after.

The Veteran underwent a June 2010 VA examination for PTSD.  The examiner noted that the Veteran's service-connected mental health conditions disrupted his occupational function, as evidenced in his history of frequent job changes, difficulties maintaining employment, difficulty getting along with supervisors, difficulties maintaining attention and concentration for extended periods, difficulty with complex tasks due to impaired concentration, and difficulties with extensive social interactions.

In October 2013 the Veteran submitted a VA Form 21-8940 in conjunction with his application for TDIU.  The Veteran explained that he had not worked since 2002.  He worked for a few months in 2002 as a stocker and inspector for a saw pipe company, and before that worked intermittently in security, but never for long stretches of time.

In an April 2014 statement the Veteran stated that his PTSD is the primary service-connected disability that prevents him from obtaining and sustaining gainful employment.   

At his March 2015 hearing, the Veteran stated that he has not worked since 2002, because he finds it easier to stay on his own away from people.  

The Board finds that the evidence establishes that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.  As an initial matter, the Veteran is currently in receipt of a combined rating of 70 percent, and his mental health conditions are rated at 50 percent, meeting the schedular threshold for TDIU.  Furthermore, while the Board understands that the Veteran is no doubt rendered unemployable by the nonservice-connected injuries he suffered in the August 2005 motor vehicle accident, he was nevertheless out of work since late 2002.  The Board finds evidence that Veteran's mental health issues and associated alcoholism have been impeding the Veteran's ability to maintain employment since well before the August 2005 motor vehicle accident.  As VA's evaluation of the Veteran's PTSD, depressive disorder, and anxiety disorder have increased, there is no doubt that the impact of these conditions on his employability has likewise increased.  Affording all benefit of the doubt to the Veteran, the Board finds that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation, and TDIU is therefore granted.

Service Connection

The Veteran claims service connection for residuals of a TBI.


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in June 1986 the Veteran was assaulted by three individuals outside of a bar, while the Veteran was in his car.  The Veteran felt that he lost consciousness for an unknown time period.  He was treated for pain in the face, lips, and hands.  He had contusions on his nose, mouth, and chest, swelling in the face, and cigarette burns on his back.  The treating physician sutured the left upper lip.  He was diagnosed with a closed head injury and admitted for observation.  The attending medical officer found no significant neurological injury.  At his January 1987 separation examination, the Veteran stated he was in good health, and his head was noted as normal by the examiner.

An April 1993 statement from the Veteran's representative at that time stated that Veteran's forgetfulness, lethargic attitude and behavior, and personality changes were the result of postconcussive disorder.



At a November 1995 VA examination for other conditions, the Veteran reported that he had not been treated for any health problems or taken regular medication since his discharge from active duty.

In an August 1997 statement, the Veteran stated that his in-service head injury caused ringing in his ears and slight hearing loss.

VA medical records reflect that in August 2004 the Veteran was given a physical prior to orthopedic surgery.  At that physical, the Veteran denied any history of headaches, dizziness, or head trauma.

Social Security records indicate that when the Veteran applied for disability benefits in September 2005, his mother stated that he would be unable to be interviewed because he had suffered massive brain damage from a motor vehicle accident.

Private treatment records obtained via the Veteran's application for Social Security disability benefits include the Veteran's October 2005 discharge after his August 2005 severe motor vehicle accident.  The Veteran's discharge diagnoses were multiple fractures, deep venous thrombosis in the right upper extremity, frontal encephalopathy, psychosis secondary to trauma, and pulmonary embolus.  The Veteran was still exhibiting amnestic disorder and cognitive linguistic deficits.  The Veteran had been treated throughout his hospitalization by a speech pathologist.

VA records from March 2008 indicate that the Veteran was in a severe motor vehicle accident in August 2005, in which he sustained multiple severe injuries including an apparent closed head injury.  He was still being treated for chronic headaches and dizziness.   The Veteran reported that these symptoms were a result of his 2005 motor vehicle accident.

In a May 2008 statement, the Veteran reported that he has been treated for headaches and depression since discharge from service.  In another May 2008 statement, he stated that his headaches are blinding at times.


In September 2008 the Veteran underwent a VA neuropsychological evaluation to determine if he was ready to return to driving after his August 2005 motor vehicle accident.  The Veteran reported that, after the accident, he experienced 2 weeks of retrograde amnesia and was in and out of consciousness for approximately one month.  His first clear memory was of being discharged from the hospital, 7 to 8 weeks after the accident.  Symptoms following the accident included irritability, concentration problems, impaired memory, hemiparesis in the left extremities, and pain secondary to orthopedic injuries.  The Veteran noted a significant improvement in his mood and cognitive changes over the first year of recovery.  A March 2008 MRI was unremarkable.  The Veteran still acknowledged some minor, residual cognitive and mood problems including forgetfulness, dysnomia, and social withdrawal.  As for his medical history, the Veteran reported his mental health issues dating back to active duty, as well as his left knee pain and hearing problems.  His neuropsychologist concluded that there was no clear pattern of residual cognitive impairment related to his history of TBI. 

The Veteran has submitted a June 2009 statement from his brother.  His brother reported that after the Veteran returned home from active duty in 1987, his speech was slurred and his mental ability to make appropriate decisions and support himself were almost non-existent.  He was extremely depressed and suicidal.  The Veteran's brother further suggested that the in-service incident contributed to the Veteran's alcoholism, and that all of these conditions were present prior to the 2005 motor vehicle accident. 

The Veteran also submitted a June 2009 statement from his mother.  She reported that after exiting service, the Veteran was unable to find a job and earn his own living.  This was due to his severe headaches, sleep problems, emotional problems, and drinking problems.  

The Veteran underwent a VA examination for TBI in November 2014.  The Veteran reported being assaulted in 1986, requiring sutures on his lips.  He reported nightmares following this event.  The Veteran reported his August 2005 motor vehicle accident as well.  He reported that his memory, attention, and concentration are not very good.  He said that it had always been difficult for him to concentrate on things.  His judgment was normal.  His social interaction was occasionally inappropriate, and he stated that it is easier to stay alone.  He reported no difficulties of orientation to person, time, place and situation.  Motor activity and visual spatial orientation were normal.  He reported problems with sleep, hearing, vision, and sharp headaches.  Communication and consciousness were normal.  He scored 29/30 on a mini mental status examination.  The examiner referred to an unremarkable March 2009 CT scan of the brain.  The examiner opined that the Veteran's current residuals are less likely than not related to the June 1986 concussion.  The examiner based this opinion on the rationale that there were no records in the days or months following the June 1986 injury indicating that the Veteran suffered from or required treatment for residual post-concussive symptoms.  This indicates that the Veteran likely experienced the natural course of recovery, which is the gradual reduction of symptoms that happens over the course of several hours, days, a few weeks, or, rarely, months.  The examiner explained that symptoms of TBI do not worsen over time, and new onset of symptoms more than one week after the event are not indicative of TBI.  Furthermore, the examiner noted that the Veteran's March 2008 neuropsychological testing showed no clear pattern of residual cognitive impairment.  His symptoms of impaired social interaction and sleep difficulties can be related to his service-connected mental health conditions.  Finally, there are no records indicating that his headaches are related to his 1986 head injury.

At his March 2015 hearing, the Veteran testified that he has continually experienced headaches and dizziness since the June 1986 attack.  The Veteran's mother testified that she had records of the Veteran's treatment in the early 1990s that she would provide.  Both his mother and brother testified that his personality had changed after he returned from active duty.  

In April 2015, the Veteran submitted the evidence referred to by his mother at the hearing.  The evidence, however, consisted entirely of the service treatment records already of record, as well as psychiatric treatment relevant to the Veteran's service-connected mental health conditions. 


The Board finds that the November 2014 VA examination report highly probative.  The examiner offered a detailed opinion and rationale that fits with the evidence of record.  The examiner explained that the medical evidence does not establish residuals of a concussion suffered in June 1986 or otherwise in service, because onset of symptoms not contemporary with the incident would not be related due to the nature of TBI.  The Veteran denied headaches and dizziness both in his January 1987 separation examination and in VA treatment in August 2004, when he also denied a history of head trauma.  In contrast, records clearly demonstrate that the Veteran suffered severe TBI from the August 2005 motor vehicle accident, requiring nearly two months of hospitalization and resulting in an altered mental state and cognitive deficits for the bulk of that period.  Furthermore, as the VA examiner explained, the symptoms which the Veteran and his family members highlight in the record prior to the motor vehicle accident are symptoms for which the Veteran is already compensated in his ratings for his service-connected mental health conditions.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's residuals of TBI were caused by or related to service, and service connection must therefore be denied.















		[Continued on Next Page]	
ORDER

A disability rating in excess of 20 percent for left knee instability is denied.

A disability rating in excess of 10 percent for left knee limitation of motion is denied

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the payment of VA benefits.

Service connection for residuals of a TBI is denied.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


